Citation Nr: 0637659	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-04 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for right knee 
traumatic arthritis, status post total knee replacement, 
currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1978 to April 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which continued the veteran's 30 
percent rating for his service-connected right knee 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board previously denied this claim in February 2004.  
That decision was vacated in June 2005, by an order of the 
Court of Appeals for Veterans Claims (Court).  The Court's 
June 2005 order incorporated the parties' joint motion for 
remand, which questioned whether a separate rating for 
instability should be granted in this veteran's case.  

The Board remanded the case for additional development in 
December 2005, to address the matters raised in the joint 
motion.  That included requesting the veteran be examined for 
VA purposes.  That VA examination took place in May 2006.  At 
that time, the veteran reported a locking sensation and 
instability.  Objectively, some medial and lateral laxity was 
noted, but not otherwise detailed.  The prior August 2004 
examination also lacks specific findings referable to 
instability.  This should be addressed in a new examination.  

In addition, a private physician's note, dated in January 
2006, indicates that the veteran is having problems with his 
prosthesis and probably needs revision.  It also notes 
lateral instability, without describing the degree.  Because 
the veteran has submitted the aforementioned private doctor's 
note, it is appropriate to assume that there may be 
outstanding treatment records from this or other private 
orthopedic facilities.  Steps should be taken to retrieve any 
such records. 

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005) have 
been interpreted to apply to all aspects of claims, to 
include the effective date element.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Corrective notice should 
be sent to the veteran to so comply.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Notify the veteran of the information and 
evidence necessary to substantiate his claim 
for an increased rating, to include how the 
effective date of any grant of an increase will 
be assigned.

2.  Obtain any private medical records that the 
veteran reports to VA as being outstanding, 
specifically with respect to recent orthopedic 
treatment for the right knee by Curtis A. 
Broussard, M.D.  

3.  Schedule the veteran for a VA joints 
examination to determine the severity of his 
right knee disability.  All testing deemed 
necessary should be conducted and the results 
reported in detail.  Specifically, the examiner 
is asked to determine whether there is 
recurrent subluxation or lateral instability, 
and if so, to what degree.  If there is laxity, 
the examiner is asked to comment on what effect 
that has on the functioning of the knee. 

4.  Thereafter, readjudicate the issue on 
appeal, to include whether a separate rating 
for lateral instability is appropriate.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the case 
which addresses all evidence associated with 
the claims file since the last supplemental 
statement of the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


